Mabry, J.:
The constitutionality of the act of 1897, set out in full in the alternative writ, is brought in question in this case. We will pass without discussion the first objection urged against the validity of this act, that it is in conflict with that provision of section 20, Article III of the constitution, prohibiting the legislature from passing any special'or local laws for the assessment and collection of taxes for State and county purposes.
The second attack on the act is that it violates the 12th Article of the constitution. This Article is on the subject of education and the first section ordains that the legislature shall provide for a uniform system of public free schools and shall provide for a liberal maintenance of the same. The second section provides for a Superintendent of Public Instruction whose duties shall be prescribed by law, and the third creates a State Board of Education with specified powers and duties. The fourth and fifth provide for a State School Fund, the interest of which | shall be exclusively applied to the support and maintenance of public free schools and the principal shall be held sacred and inviolate. In addition *400thereto a tax of one mill on the dollar on all the taxable property of the State is required by the sixth section to be levied and apportioned annually for the support and maintenance of public free schools, and provision is made in the seventh for the distribution of the interest on the State school fund, and the special one-mill tax among the several counties of the State. The seventh section as found in the original instrument of 1885, has been amended, but the change affects only 'the manner of apportionment of the State fund among the counties. Further provisions are found in the tenth and eleventh sections in reference to dividing the counties into school districts, and authorizing an additional levy.of taxes in districts, not to exceed three mills on the taxable property of the district, upon the majority vote of electors paying taxes on real or personal property.
It is apparent that Article XII has devised a complete scheme for the support and maintenance of public free schools in the various counties of the State. A State school fund is first provided for from specified sources, which is to be kept inviolate, and the interest accruing thereon, and a one-mill tax, shall be apportioned among the different counties of the State. Then a county school fund for the support of the public free schools of the county is provided for, and the constituent parts of this fund are specified. In addition to the apportionment from the State funds and the capitation taxes collected within the county, a further county assessment is to be required of not less than three nor more than five mills on’the dollar of the taxable property of the county, and all this is constituted a county school fund to beidisbursed by the county board of public instruction solely for the maintenance and support of public free schools. To the extent of a direct county levy for public school purposes, section eight is a com*401mand to make such levy, and at the same time it contains a limitation upon the power of the legislature to require or authorize a levy in excess of five mills, except as provided in the tenth section for an additional levy of not more than three mills for district purposes. The fifth section of Article IX provides that the legislature shall authorize the several counties in the State to assess and impose taxes for county purposes, and for no other purposes, and while the support. of the public schools of a county may be a county purpose, still it is entirely clear that the constitution has differentiated county taxation for this purpose and applied a limitation thereto. When the constitution expressly enjoins that each county shall be required to levy and collect annually for the support of public free schools, a tax of not less than three nor more than five mills on the dollar of the taxable property of the county, no other proper construction is admissible than that the power to tax for such purpose is limited to the higher rate stated. Cheney and wife v. Jones, 14 Fla. 587; State ex rel. Murphy v. Barnes, 24 Fla. 29, 3 South. Rep. 433. But for the limitations contained in the 12th Article of the constitution, counties might be authorized by proper legislation to levy taxes’without limit for public school purposes. We held in Stockton v. Powell, 29 Fla. 1, 10 South. Rep. 688, that the improvement of the navigation of the St. Johns river in Duval county was a county purpose within the provisions of section 5, of Article IX, and that the county could issue bonds in aid thereof. The only limitation in that Article upon the legislature to authorize counties to levy taxes is that they must be for county purposes. In the act now before us the object is to issue bonds for public school purposes and if the constitution has imposed limitations on taxation for such purposes, they must not be disre*402garded. As stated we have no doubt that the framers of the constitution did intend by section eight of Article XII to prohibit the legislature from imposing any county taxes for the support of public free schools beyond the rate of five mills on the dollar of the taxable property of the county. If this is the meaning of the constitution, the legislature can not in any form or guise of taxation for such purpose exceed the rate limited. It is also apparent that in devising a scheme for the support and maintenance of public free schools in the counties, the constitution has directed that the funds arising from the annual levies of taxes, as required by section eight, shall constitute a part of the public school funds of the counties to be disbursed by the county boards of public instuction solely for the maintenance and support of public free schools. The school fund has been segregated by the constitution from the general county funds .and must be specially levied for this distinct purpose. Whatever burdens of county taxation that can be imposed for such purpose must be in aid of and constitute ■a part of the county school fund, and no authority can be given to divert it from the objects specified in the constitution. What is said has reference entirely to county taxation for the support “of the public free schools of a county. The purpose' of the act in question, as indicated by its title, is to authorize the county of Duval to issue bonds for the purpose of purchasing school sites, and constructing, repairing and furnishing buildings for the use of the public schools of the county. An election is to be held to vote for or against the issuing of county bonds, and when the conditions for their issuance have arisen, the county commissioners are required to issue bonds of Duval County. They are to be signed by the chairman and clerk of- the board of county commissioners, and sealed with the seal of said board. It is clearly *403contemplated that the bonds to be issued are to be the county bonds of Duval county. They are to be issued for a public school purpose, and taxes are required to be levied to meet the interest accruing thereon, and to constitute a sinking fund for their ultimate redemption, but the taxes authorized to be levied are not required to be a part of the school levy, and no purpose is manifested to charge this bonded indebtedness upon the public school fund of the county. Nowhere is it declared that the proceeds of the bonds shall constitute a part of the public school fund of the county to be disbursed as directed by the constitution, but the reverse of this is indicated. This fund is to be held by the county treasurer under a separate bond, and, after paying election expenses is to be used by the county board of public instruction exclusively for the purchase of school sites, and for constructing, repairing and furnishing buildings for the use of the public schools of the county. Briefly stated the scheme of this act is not to provide a bonded school indebtedness to be charged upon the public school fund of the county and to be met b)r taxation for that purpose, but to create a bonded county indebtedness for public school purposes independent of, and in no way connected with, the system of county school revenues. If the bonds to be issued under this act are valid, no doubt can exist that they would constitute a county indebtedness, the payment of which could be coerced like the payment of any other general county liability. Mutual Benefit Life Ins. Co. v. City of Elizabeth, 42 N. J. L., 235; United States v. Fort Scott, 99 U. S. 152. The constitution clearly contemplates that county taxation for public school purposes shall be specially levied for that purpose, and no doubt can exist that a limitation has been placed upon the amount of this levy. If the scheme devised by the act before us is sanctioned, *404how can this limitation be applied? The county obligation once contracted must be discharged by the county taxation for general purposes, and there will be no ground for holding that the taxes for such purpose must come exclusively from the public school revenues. Had the legislature provided for the issuance of county school bonds to be paid exclusively out of county taxes for public school purposes, a different question would be presented, in reference to which we need not express an opinion. But such is not the legal effect or purpose of Chapter 4602, and it can only be construed as providing a general county obligation for public school purposes to be paid out of the general revenues of the county. The county school board at whose disposal all county school funds are placed for disbursement, as directed by the constitution, could not be required under the act to appropriate any part thereof either to the interest or principal of the bonds, and in no other light can the scheme be considered than an assertion of the right to levy general county taxes for public school purposes. It is not competent in our opinion, for the legislature to authorize a county to do this, and the judgment is, therefore, affirmed.